Citation Nr: 9926389	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an effective date, prior to March 27, 1997, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.

The veteran requested a personal hearing before a Member of 
the Board sitting at the RO in Honolulu, Hawaii.  According 
to a May 20, 1999, notification letter, such a hearing was 
set for June 25, 1999.  However, a notation on the hearing 
notification letter reflects that the veteran did not appear 
for the scheduled hearing.  Inasmuch as the veteran has not 
offered an explanation for his absence, the hearing 
notification was not returned as undeliverable, and no 
request for rescheduling has been received from the veteran; 
his hearing request is deemed withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (1998). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. By rating decision dated on July 28, 1994, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from May 24, 1994.  

3. In rating decisions dated on May 16, 1995, and March 7, 
1996, the RO confirmed and continued the 50 percent 
evaluation for the veteran's service-connected PTSD.  The 
veteran was informed of these rating decisions by letters 
dated on May 19, 1995, and March 8, 1996, respectively, 
and he did not perfect an appeal of these determinations.

4. The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for PTSD on March 27, 
1997.

5. By a July 14, 1997, rating action, the RO granted a 100 
percent rating for PTSD and assigned an effective date 
retroactive to March 27, 1997.

6. Subsequent to the March 1996 decision, there is no 
document of record which may be considered a claim for an 
increased rating prior to the claim received on March 27, 
1997, and there is no evidence within the year prior to 
this claim that would tend to show that the veteran's PTSD 
warranted a 100 percent rating.


CONCLUSION OF LAW

An effective date earlier than March 27, 1997, for the award 
of a 100 percent rating for PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran was granted service 
connection for PTSD by a July 28, 1994, rating decision and 
this disorder was evaluated as 50 percent disabling, 
effective from May 24, 1994, the date of the veteran's claim.  
This determination was based on the veteran's service medical 
records and a July 1994 report of VA examination by M. Chang, 
M.D., which showed a confirmed diagnosis of PTSD and 
acceptable evidence of stressors in service.  The veteran was 
informed of this determination and his appellate rights by an 
August 1994 letter from the RO.

By an April 6, 1995, statement, the veteran requested that 
the schedular evaluation for his PTSD be increased from 50 
percent to 100 percent disabling.  He stated that he had 
worked at two jobs, one for six months in 1973 and another 
for just over one year in 1989, during the previous 20 years.  
He further stated that he had been self medicating with 
alcohol and drugs to relieve sleeplessness and anxiety; 
however, he had to cease his intake of alcohol due to a liver 
condition.

A discharge summary shows that the veteran was admitted at 
the Pacific Center for PTSD, from April 10 to April 14, 1995, 
for an assessment and orientation session.  A multi-axial 
assessment provided on discharge reflected diagnoses of PTSD, 
alcohol dependence with physiological dependence, and 
marijuana dependence on Axis 1.  Axis IV (psychosocial and 
environmental problems) assessment was severe to extreme and 
Axis V (Global Assessment of Functioning (GAF) score) was 31-
40.  

A May 1995 Memorandum from a Counselor at the Vet Center, 
which is attached to the above discharge summary, reflects 
that the veteran was seen five times since October 1994 and 
notes that he was primarily interested in getting help for 
substance abuse.  It is also noted that the veteran had 
entered group therapy at the Vet Center for PTSD symptoms 
management.

In May 1995, the veteran submitted medical evidence which 
consisted of an October 1994 report of Psychological 
Evaluation, that notes that the veteran's responses were 
consistent with a finding of PTSD; a treatment record 
reflecting that he had entered PTSD group therapy; and a 
duplicate of his July 1994 report of VA examination.

Upon consideration of the foregoing, by a May 16, 1995, 
rating action, the RO confirmed and continued the 50 percent 
evaluation for the veteran's service-connected PTSD.  By 
letter dated on May 19, 1995, the RO informed the veteran 
that his claim had been denied and informed him of his 
appellate rights.

In June 1995, the veteran submitted a notice of disagreement 
in which he contended that his condition warranted a higher 
rating because he felt extremely industrially impaired due to 
his intolerance of authority and outbursts of anger.  He 
stated that he experienced daily thoughts of Vietnam, 
nightmares, and sleep problems.  

Attached to the above statement from the veteran was a May 
1995 letter from Dr. Chang which stated that, since the 
veteran started to receive VA benefits, his condition had 
deteriorated in terms of his PTSD symptoms and his financial 
situation had actually worsened.  Dr. Chang further noted 
that the veteran was experiencing increasing difficulty 
falling asleep and staying asleep, his nightmares were 
increasing in frequency and severity, and his irritability 
and anger around people were increasing.

Upon consideration of the foregoing, by a March 7, 1996, 
rating action, the RO confirmed and continued the veteran's 
50 percent evaluation for PTSD.  By letter dated on March 8, 
1996, the RO again informed the veteran that his claim had 
been denied and informed him of his appellate rights.

By letter received at the RO on March 27, 1997, the veteran 
requested reevaluation of his service-connected PTSD.

Upon VA examination in May 1997, objective findings reflected 
that the veteran's mood was quite intense with an irritable 
angry quality, his affective expression was broad and very 
labile, and he had difficulty terminating his angry affects 
and emotions.  The examiner noted that the veteran's 
emotional expression was appropriate to what he was feeling 
and to his thought content.  The veteran described perceptual 
disturbances in the form of daily flashbacks and intrusive 
images or thoughts about the war.  The examiner noted that, 
by history, it was clear that the veteran had difficulty 
controlling his hostile and aggressive impulses and his 
social and test judgment were obviously impaired.  The 
diagnoses were chronic PTSD and poly-substance dependence.  
It was noted that he had social and occupational problems 
related to catastrophic war exposure.  The veteran's GAF 
score was "30-40 with behavior considerably influenced by 
his symptoms and major impairment to inability to function in 
social and occupational areas."

Based upon the above report of VA examination, by a July 14, 
1997, rating decision, the schedular evaluation for the 
veteran's PTSD was increased from 50 percent disabling to 100 
percent disabling, effective from March 27, 1995.

Thereafter, by a September 5, 1997, rating decision, it was 
determined that, inasmuch as the veteran reopened his claim 
for an increased evaluation of his service-connected PTSD on 
March 27, 1997, and all previous decisions were final, the 
July 1997 rating decision contained clear and unmistakable 
error because it incorrectly assigned an effective date of 
March 27, 1995.  The earliest possible effective date based 
on the evidence of record was the veteran's reopened claim 
received on March 27, 1997.

In December 1997, the veteran stated that he disagreed with 
the effective date of the increased evaluation for his PTSD.  
He claimed that the 100 percent evaluation should be 
effective retroactively to April 1995.  

Additionally, in his Appeal to Board of Veterans' Appeals, VA 
Form 9, which was received at the RO in February 1998, the 
veteran stated that he was in "total hardship" when he was 
supposed to file his first appeal because he was homeless, 
penniless, and in the middle of proving his disability in 
"double duress."  He had "no idea" of the "finalized 
rules" and was "in doubt" and "ignorant" of the rules.  

Criteria:  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within 1 year from that date.  38 C.F.R. § 
3.400(o)(2).

VA regulations provide that the term "claim" is defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  If a "formal 
claim" has not been received by VA upon its receipt of an 
informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  In 
addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination. 

The applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or claims 
-- formal and informal -- for increased benefits and, then, 
to all other evidence of record to determine the "earliest 
date as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (1998).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (1998).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 (1998).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (1998).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  A breach of a 
duty to assist cannot form the basis for a claim of CUE.  
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)).

Analysis:  Initially, the Board notes that the veteran's 
claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The record reflects that in May 1995 and March 1996 the RO 
denied entitlement to a rating in excess of 50 percent for 
PTSD.  The veteran was notified by correspondence dated in 
May 1995 and March 1996, respectively, but did not perfect an 
appeal.  Therefore, the May 1995 and March 1996 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 20.1103 (1998).

Based upon the evidence of record, the Board finds that an 
effective date earlier than March 27, 1997, for a 100 percent 
rating for PTSD, is not warranted.  The veteran does not 
allege specific error and the record does not reflect that, 
with the exception of the CUE corrected by the September 1997 
rating decision, the July 14, 1997, rating decision involved 
additional CUE.  The claims file contains no medical evidence 
during the one year period from March 1996 to March 1997.  
Accordingly, there is no evidence subsequent to the March 
1996 final rating decision that can be construed as an 
informal claim or that demonstrates a factually ascertainable 
increase in disability earlier than March 27, 1997.

Although the veteran contends he has been totally disabled 
since before 1997, the Board finds that there is no basis in 
law or fact whereby the veteran may be granted an effective 
earlier than March 27, 1997.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  In addition, as there is no evidence that 
the veteran perfected an appeal prior to that date, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.

In reaching this decision, the Board has considered the 
arguments of the veteran to the effect that, in light of his 
spotty employment history, broken marriage, homelessness, and 
other psychiatric symptomatology, his PTSD has been totally 
disabling since his separation from service.  However, as 
noted above, the RO considered the evidence of record prior 
to the March 1997 claim on two separate occasions, in May 
1995 and March 1996, and determined that the evidence did not 
warrant a rating in excess of 50 percent for the veteran's 
PTSD.  These RO decisions became final and are not subject to 
revision by the Board in the absence of CUE.

Additionally, it is noted that the veteran has stated that he 
had no idea of the "finalized rules" and was in "doubt" 
and "ignorant" about the rules governing his benefits.  
However, this argument may not form the basis for a finding 
of entitlement to an earlier effective date for an increased 
evaluation because such is not permissible under the 
applicable law and regulations.  The Supreme Court has held 
that everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Fed. Crop. Ins. Corp. v. Merrill, 332 U.S. 380 
(1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).

When all the evidence is assembled, the Secretary, is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim for an effective date earlier than March 27, 1997, for 
the award of a 100 percent rating for PTSD.


ORDER

Entitlement to an effective date earlier than March 27, 1997, 
for the award of a 100 percent rating for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

